J-S06029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    ISRAEL TAYLOR                              :
                                               :
                      Appellant                :   No. 1198 EDA 2021

         Appeal from the Judgment of Sentence Entered June 26, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001211-2018


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JUNE 14, 2022

        Israel Taylor appeals the judgment of sentence entered following his

no contest plea to involuntary deviate sexual intercourse with a child

(“IDSI”).1 He challenges the denial of his motion to withdraw his plea, the

discretionary aspects of his sentence, and the constitutionality of his

required registration under the Sex Offender Registration and Notification

Act (“SORNA"), 42 Pa.C.S.A. §§ 9799.10-9799.41. We affirm Taylor’s

conviction, vacate in part Taylor’s judgment of sentence, and remand for

further proceedings.

        Taylor pleaded no contest to IDSI in January 2019, and the trial court

sentenced him in June 2019 to 10 to 20 years’ incarceration. The court also


____________________________________________


1   18 Pa.C.S.A. § 3123(b).
J-S06029-22



ordered him to register as a Tier 3 offender under SORNA. Because the

assault of the victim occurred in 2015, Taylor was subject to the registration

requirements in Subchapter H of SORNA. See Guideline Sentence Form,

dated 7/1/19 (showing year of offense as 2015); 42 Pa.C.S.A. § 9799.10

(stating registration requirement under Subchapter H is “applicable to an

individual who commits an offense on or after Dec. 20, 2012”). Taylor

initially moved to withdraw his plea, in April 2019, but later withdrew the

motion. He filed a timely post-sentence motion, which the court denied on

July 23, 2019. Taylor did not file a direct appeal.

      On May 26, 2020, Taylor filed a timely pro se Post Conviction Relief

Act (“PCRA”) petition. 42 Pa.C.S.A. §§ 9541-9546. The court appointed

counsel and in December 2020, it reinstated Taylor’s post-sentence motion

and direct appeal rights nunc pro tunc. See PCRA Petition, filed 5/26/20;

Order-PCRA, filed 12/1/20.

      Taylor filed a post-sentence motion challenging the constitutionality of

the registration requirements under SORNA. He argued that it violated his

due   process    rights   “by   creating    an   irrebuttable   presumption   of

dangerousness,” “imping[ing] on the right to reputation without notice and

opportunity to be heard,” and “unlawfully restrict[ing] liberty and privacy

without notice and an opportunity to be heard.” See Post-Sentence Motion

as to Constitutionality of SORNA, filed 12/11/20, at ¶ 11. Taylor also filed a

motion to obtain funding for a SORNA expert and a motion to withdraw his




                                      -2-
J-S06029-22



plea. See Motion to Obtain Funding for SORNA Expert, filed 12/11/20; Post-

Sentence Motion to Withdraw Plea of No Contest, filed 12/14/20.2

       Taylor claimed that his plea was not knowing, intelligent, and

voluntary. He alleged that but for his attorney’s recommendation to

withdraw his motion to withdraw his plea, he would have litigated the

motion. He also claimed that he withdrew the motion because he did not

have the finances to pay his attorney. He explained that he believed he had

no choice but to withdraw the motion because he would not have counsel if

the motion succeeded, and the case went to trial.

       The post-sentence motion incorporated the arguments raised at the

sentencing hearing before Taylor’s post-sentence rights were reinstated. Id.

at 36. These arguments included an allegation that “[Taylor’s] maximum

sentence is manifestly excessive where he accepted responsibility, has no

prior history of criminal convictions, and was not deemed a sexually violent

predator.” Defendant’s Post Sentence Motion, filed 7/15/19, at ¶¶ 6, 8.



____________________________________________


2 The parties agreed that the post-sentence motion was timely. At the
hearing on the motion, all parties agreed that the filing date marked by the
PACFile system was a clerical error and that the motion in fact was filed on
December 11. See N.T., Post-Sentence Motions Hearing, 3/12/21, at 7-8;
20 West’s Pa.Prac., Appellate Practice § 125:1 (“PACFile is a service that
provides parties the ability to electronically file documents on both new and
existing cases with the Pennsylvania courts.... Those using PACFile receive
automatic e-mail notifications when filings are made or orders are entered in
their cases”).



                                           -3-
J-S06029-22



      The trial court held a hearing on the motions where it heard testimony

from Taylor and Taylor’s plea counsel, Frederick Cutaio. Taylor’s counsel at

sentencing, Earl Raynor, testified at a later hearing.

      Taylor testified that he did not speak with Attorney Cutaio about the

nature of the charges against him before pleading no contest. Id. at 13. He

also claimed that he did not know the elements of IDSI and that trial counsel

did not review the sentencing implications. Id. He also alleged that Attorney

Cutaio told him that he could plead no contest and if Taylor did not sign the

plea deal, counsel would not represent him. Id. at 15. He testified that

counsel told him that he would be imprisoned for life, and said that he was

coerced and under duress when he entered the plea. Id. at 15, 16, 26.

      Taylor said that following his plea, he hired new counsel, Attorney

Raynor, to file a motion to withdraw his plea. He testified that Attorney

Raynor told him that it would be better to withdraw the motion because he

did not have the funds to pay counsel. Id. at 23-24. He said that he felt

forced to withdraw the motion. Id. at 24.

      Attorney Cutaio testified that he did not advise Taylor that he could be

imprisoned for life or that he would not represent Taylor if he did not enter

the no contest plea. Id. at 44, 47. He also said that he reviewed the plea

colloquy form with Taylor. Id. at 44-45.

      Attorney Raynor testified that Taylor initially told him that he wanted

to withdraw his plea. However, he said that Taylor told him to withdraw the

motion and that he wanted to proceed with sentencing. N.T., Hearing,

                                     -4-
J-S06029-22



1/8/21, at 12, 14.3 He testified that Taylor had not paid him but that he

continued to represent Taylor through sentencing. Id. at 15. Counsel

explained that although he filed a motion to withdraw as counsel before

sentencing, he withdrew that motion. Id. at 15, 26.

       After hearing from both parties, the court stated that regarding the

SORNA issue, it would not be able to hold a hearing “until sometime after

July[,]” by which time the motion would be denied by operation of law. Id.

at 39. It noted that the SORNA experts that Taylor requested “are testifying

in Chester County in the remand case, [Commonwealth v.] Torsilieri[,

232 A.3d 567 (Pa. 2020)], and are unavailable for some time between now

and the Chester County hearing, and then for a little bit of time afterwards.”

Id. at 38-39.

       The trial court denied relief. Regarding Taylor’s plea, the court

concluded that even if Taylor’s arguments were accepted as true, “it does

not demonstrate that the plea was not knowingly, voluntarily, and

intelligently made.” Memorandum Opinion and Order, filed 5/13/21, at 3. It

also noted that the testimony of Attorney Cutaio and Attorney Raynor was

“objectively supported by the record and consistent with the [c]ourt’s real




____________________________________________


3 The transcript is dated January 8, 2021. However, at the end of the
hearing, the court orally dictated an order for the parties to file briefs stating
that the date of the hearing was April 20, 2021.



                                           -5-
J-S06029-22



time observations.” Id. at 8. As to the sentencing challenge, the court

concluded that Taylor failed to raise a substantial question. Id. at 12.

       The court did not address Taylor’s SORNA challenge in its final order

because, due to the passage of time, the motion was already denied by

operation of law. Id. at 12-13. See Pa.R.Crim.P. 720(B)(3)(a) (“If the judge

fails to decide the [post-sentence] motion within 120 days, or to grant an

extension as provided in paragraph (B)(3)(b), the motion shall be deemed

denied by operation of law”). This timely appeal followed.

       Taylor raises the following issues before this Court:

          1. Did the trial court err in denying the Mr. Taylor’s Motion
             to Withdraw [h]is plea?

          2. Did the trial court err in the discretionary aspects of
             sentencing?

          3. Did the trial court err in its decision denying Mr. Taylor’s
             SORNA challenge?

Taylor’s Br. at 3-4 (suggested answers and footnotes omitted).

       Taylor’s counsel has not briefed the first two issues. He states in the

appellate brief that counsel finds no factual basis on which to argue them.

Id. at 8, 10. We therefore will not address them further.4

       For his final claim, Taylor argues that the trial court erred in its denial

of his SORNA challenge. He claims relief under our Supreme Court’s decision


____________________________________________


4 In an advocate’s brief, counsel should simply omit issues for which counsel
finds no support.



                                           -6-
J-S06029-22



in Commonwealth v. Torsilieri and maintains that the case should be

remanded for the court to determine the merits of his SORNA challenge. For

its part, the Commonwealth did not file a brief since it agrees that a remand

is necessary pursuant to Torsilieri. The trial court concludes the same in its

Pa.R.A.P. 1925(a) opinion. See 1925(a) Opinion, filed 7/12/21, at 3.

      Torsilieri involved a challenge to the registration requirements under

Subchapter H of SORNA. Torsilieri argued that the “registration and

notifications provisions of Subchapter H violated his due process rights under

the Pennsylvania Constitution.” Torsilieri, 232 A.3d at 573. At a hearing on

the issue, the trial court permitted Torsilieri to “introduce affidavits and

supporting documents of three experts concluding that sexual offenders

generally have low recidivism rates and questioning the effectiveness of

sexual offender registration systems such as SORNA.” Id. at 574. The

Commonwealth did not present any rebuttable evidence. The trial court held

that Subchapter H was unconstitutional. The court then vacated the

registration requirement of Torsilieri’s sentence, and the Commonwealth

appealed directly to our Supreme Court.

      The Court remanded the case for the trial court “to provide both

parties an opportunity to develop arguments and present additional evidence

and to allow the trial court to weigh that evidence in determining whether

[Torsilieri] has refuted the relevant legislative findings supporting the

challenged registration and notification provisions of Revised Subchapter H.”

Id. at 596.

                                    -7-
J-S06029-22



     Here, like Torsilieri, Taylor challenged the constitutionality of SORNA

regarding his required registration as a sex offender. He challenged whether

the registration requirement violated his due process rights. The trial court

did not hold a hearing because it found that it would be without jurisdiction

by the time SORNA experts were available to testify. Without a hearing,

there is no factual record to evaluate Taylor’s SORNA challenge. As such, we

vacate in part the order denying Taylor’s post-sentence motion insofar as it

relates to his challenge to his SORNA registration requirements. We remand

pursuant to Torsilieri for evidentiary proceedings on the SORNA challenges

raised in Taylor’s post-sentence motion.

     Judgment of sentence and conviction affirmed. Order denying post-

sentence motion vacated only as to SORNA challenge. Case remanded for

proceedings consistent with this memorandum. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                                    -8-